Exhibit 10.5
Boston Scientific Corporation 2003 Long-Term Incentive Plan
(As Amended and Restated June 1, 2008)
Deferred Stock Unit Award Agreement
Month dd, yyyy
[Employee’s Name]
(“Participant”)
EMPLOYEE COPY
PLEASE RETAIN FOR YOUR RECORDS

 



--------------------------------------------------------------------------------



 



Boston Scientific Corporation 2003 Long-Term Incentive Plan
(As Amended and Restated June 1, 2008)
Deferred Stock Unit Award Agreement
     This Deferred Stock Unit Award Agreement (the “Agreement”), dated ddth day
of Month, yyyy (the “Grant Date”), is between you and Boston Scientific
Corporation, a Delaware corporation, (the “Company”) in connection with the
Award of Deferred Stock Units by the Committee under the Boston Scientific
Corporation 2003 Long-Term Incentive Plan (the “Plan”). Capitalized terms used
but not defined in this Agreement shall have the same meaning as assigned to
them in the Plan. The applicable terms and conditions of the Plan are
incorporated into and made a part of this Agreement.
     1. Grant of Units. The Committee hereby grants you that number of Deferred
Stock Units as set forth in this Agreement (the “Units”). Each Unit represents
the Company’s commitment to issue to you one share of Stock subject to the
conditions set forth in this Agreement. This Award is granted pursuant to and is
subject to the provisions of the Plan and the terms and conditions of this
Agreement and any applicable Addendum.
     2. Vesting. The Units shall vest and shares of Stock will be issued to you
according to the vesting schedule set forth in this Agreement. Except as
otherwise provided in Sections 4, 5, and 7 below, the Units will vest, subject
to the conditions described in Section 6 below, in approximately equal annual
installments on each of the five (5) consecutive anniversaries of the Grant
Date, beginning on the first anniversary of the Grant Date. If, however, you
have entered into a Change in Control Agreement with the Company, the Units will
vest according to the provisions of the Change in Control Agreement. No shares
of Stock shall otherwise be issued to you prior to the date on which the Units
vest. Notwithstanding anything in the Agreement to the contrary, the Company
may, in its sole discretion, settle the Units in the form of a cash payment to
the extent that settlement in shares of Stock is prohibited under local law or
would require the Company to obtain the approval of any governmental and/or
regulatory body in your country of residence (or country of employment, if
different). Alternatively, the Company may, in its sole discretion, settle the
Units in the form of shares of Stock but require you to immediately sell such
Stock.
     3. Participant’s Rights in Stock. The shares of Stock, if and when issued
to you pursuant to this Agreement, shall be registered in your name and
evidenced in a manner as determined by the Company, in its sole discretion.
Under no circumstance will you be deemed, by virtue of the granting of the
Units, to be a holder of any shares of Stock underlying the Units or be entitled
to the rights or privileges of a holder of such shares of Stock (including the
right to receive dividends or vote the shares of Stock), unless and until the
Units have vested with respect to such shares of Stock and the shares of Stock
have been issued to you.

 



--------------------------------------------------------------------------------



 



     4. Death. In the event of your death while employed by the Company or an
Affiliate, any Units that have not vested prior to the date of your death shall
immediately vest and shares of Stock shall be issued in accordance with your
will or the laws of descent and distribution; provided that you have remained in
continuous service with the Company or an Affiliate through the first
anniversary of the Grant Date. In the event that your death occurs prior to the
first anniversary of the Grant Date, a portion of the Units equal to the
percentage of the year completed prior to death shall immediately vest and
shares of Stock shall be issued in accordance with your will or the laws of
descent and distribution and all remaining unvested Units shall immediately
terminate and be forfeited.
     5. Retirement. In the event of your Retirement (as the term is defined
below or determined under local law), any Units that have not vested prior to
the date of your Retirement shall immediately vest and shares of Stock shall be
issued to you, provided you have remained in continuous service with the Company
or an Affiliate through the first anniversary of the Grant Date. In the event
that your Retirement occurs prior to the first anniversary of the Grant Date,
all Units shall immediately terminate and be forfeited.
     6. Disability. In the event of your Disability (as the term is defined
below or determined under local law), any Units that have not vested prior to
the date of your Disability shall immediately vest and shares of Stock shall be
issued to you; provided you have remained in continuous service with the Company
or an Affiliate through the first anniversary of the Grant Date. In the event
that your Disability occurs prior to the first anniversary of the Grant Date,
all Units shall immediately terminate and be forfeited.
     7. Other Termination of Employment — Vesting Conditions. If your employment
with the Company or an Affiliate terminates for any reason other than death,
Retirement or Disability, any Units that have not vested shall terminate and be
forfeited on the effective date of such termination. The issuance of shares of
Stock is conditioned on your continuous employment with the Company or an
Affiliate through and on the applicable anniversary of the Grant Date as set
forth in Section 2 above. Your termination date shall be the last day of your
active service with the Company or an Affiliate (if applicable), except if your
employment is terminated for Cause, in which case unvested Units shall be
forfeited upon notice of your termination for Cause.
     8. Change in Control of the Company. In the event of a Change in Control of
the Company, any Units that have not vested prior to the Change in Control shall
immediately vest and shares of Stock will be issued to you; provided, however,
that if you have entered into a Change in Control Agreement with the Company,
the Units will vest according to the provisions of the Change in Control
Agreement.
     9. Consideration for Stock. The shares of Stock subject to the Units are
intended to be issued for no cash consideration.

 



--------------------------------------------------------------------------------



 



     10. Delivery of Stock. The Company shall not be obligated to deliver any
shares of Stock to be awarded hereunder until (a) all federal, state and local
laws and regulations, as the Company may deem applicable, have been complied
with; (b) the shares have been listed or authorized for listing upon official
notice to the New York Stock Exchange, Inc. or have otherwise been accorded
trading privileges; and (c) all other legal matters in connection with the
issuance and delivery of the shares have been approved by the Company’s legal
department.
     In this regard, if you are a local national of and employed in a country
that is a member of the European Union, the grant of the Units and the terms and
conditions governing the Units are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent that
a court or tribunal of competent jurisdiction determines that any provision of
the Units is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Company, in its sole discretion, shall have the power
and authority to revise or strike such provision to the minimum extent necessary
to make it valid and enforceable to the full extent permitted under local law.
     11. Transferability. Until the vesting conditions of this Award have been
satisfied and shares of Stock have been issued in accordance with the terms of
this Agreement and any applicable Addendum or by action of the Committee, the
Units awarded under this Agreement are not transferable and you shall not sell,
transfer, assign, pledge, gift, hypothecate or otherwise dispose of or encumber
the Units awarded under this Agreement. Transfers of shares of Stock by you are
subject to the Company’s Stock Trading Policy.
     12. Satisfaction of Tax Obligations. Regardless of any action the Company
takes with respect to any or all income tax (including U.S. federal, state and
local taxes and/or non-U.S. taxes), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), you acknowledge
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company or the Affiliate that employs
you (if applicable) (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Units or
the shares of Stock issued upon vesting of the Units, and (b) do not commit to
structure the terms of the Award (or any aspect of the Units) to reduce or
eliminate your liability for Tax-Related Items.
     Upon the issuance of shares of Stock or the satisfaction of any vesting
condition with respect to the shares of Stock to be issued hereunder, if your
country of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company may hold back from the total
number of shares of Stock to be delivered to you, and shall cause to be
transferred to the Company, whole shares of Stock that have an aggregate Fair
Market Value sufficient to pay the minimum Tax-Related Items required to be
withheld with respect to the shares of Stock. The cash equivalent of the shares
of Stock withheld will be used to settle the obligation to withhold the
Tax-Related Items. By

 



--------------------------------------------------------------------------------



 



accepting the grant of Units, you expressly consent to the withholding of shares
of Stock and/or cash as provided for hereunder. All other Tax-Related Items
related to the grant of Units and any shares of Stock delivered in settlement
thereof are your sole responsibility. In no event shall whole shares be withheld
by or delivered to the Company in satisfaction of any Tax-Related Items in
excess of the maximum statutory tax withholding required by law. You agree to
indemnify the Company against any and all liabilities, damages, costs and
expenses that the Company may hereafter incur, suffer or be required to pay with
respect to the payment or withholding of any Tax-Related Items.
     The Units are intended to be exempt from the requirements of U.S. Code
Section 409A. The Plan and this Agreement shall be administered and interpreted
in a manner consistent with this intent. If the Company determines that the
Agreement is subject to U.S. Code Section 409A and that it has failed to comply
with the requirements of that Section, the Company may, in its sole discretion,
and without your consent, amend this Agreement to cause it to comply with U.S.
Code Section 409A or be exempt from U.S. Code Section 409A.
     13. Repatriation and Legal/Tax Compliance Requirements. If you are resident
or employed outside of the United States, you agree, as a condition of the grant
of Units, to repatriate all payments attributable to the shares of Stock and/or
cash acquired under the Plan (including, but not limited to, dividends and any
proceeds derived from the sale of the shares of Stock acquired pursuant to the
Units) in accordance with local foreign exchange rules and regulations in your
country of residence (and country of employment, if different). In addition, you
agree to take any and all actions, and consent to any and all actions taken by
the Company, as may be required to allow the Company to comply with local laws,
rules and regulations in your country of residence (and country of employment,
if different). Finally, you agree to take any and all actions as may be required
to comply with your personal legal and tax obligations under local laws, rules
and regulations in your country of residence (and country of employment, if
different).
     14. Data Privacy. The collection, processing and transfer of your personal
data as it relates to the Units is necessary for the Company’s administration of
the Plan and your participation in the Plan, and your denial and/or objection to
the collection, processing and transfer of personal data may affect your ability
to participate in the Plan. As such, you voluntarily acknowledge, consent and
agree (where required under applicable law) to the collection, use, processing
and transfer of personal data as described in this Section 13.
     You understand that the Company or the Affiliate that employs you (if
applicable) holds certain personal information about you, including (but not
limited to) your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock held in the Company, and details of all Stock
Options and Deferred Stock Units awarded to you (vested, unvested and expired)
for the purpose of managing and administering the Plan (“Data”). The Data may be
provided by you or collected, where lawful, from the Company, its Affiliates or
third

 



--------------------------------------------------------------------------------



 



parties, and the Company or the Affiliate that employs you will process the Data
for the exclusive purpose of implementing, administering and managing your
participation in the Plan. The data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence.
     You hereby explicitly consent to the transfer of Data by the Company or the
Affiliate that employs you (if applicable) as necessary for the purpose of
implementation, administration and management of your participation in the Plan,
and the Company or the Affiliate that employs you (if applicable) may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan, including but not
limited to the Bank of New York Mellon (“BNY Mellon”) or any other third party
that the Company or BNY Mellon may engage to assist with the administration of
the Plan from time to time. You also consent to the transfer of Data outside
your country of residence or employment (if applicable), including to the United
States. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of Stock acquired pursuant to the Plan.
     You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion
or blockage (for breach of applicable laws) of the Data, and (d) to oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and your participation in the Plan. You may seek to exercise these
rights by contacting your local Human Resources manager.
     15. No Rights to Continued Employment. The Units granted under the Plan and
this Agreement (and any applicable Addendum to this Agreement) shall not confer
upon you any right to continue in the employ of the Company, and this Agreement
(and any applicable Addendum to this Agreement) shall not be construed in any
way to limit the Company’s right to terminate or change the terms of your
employment.
     16. Discretionary Nature of Plan. You acknowledge and agree that the Plan
is discretionary in nature and may be amended, cancelled or terminated by the
Administrator, in its sole discretion, at any time. The grant of the Units under
the Plan is a one-time benefit and does not create any contractual or other
right to receive Units or benefits in lieu of Units in the future. Future Awards
under the Plan, if any, will be at the sole discretion of the Administrator,
including, but not limited to, the form and timing of any Award, the number of
shares of Stock subject to such Units and the vesting

 



--------------------------------------------------------------------------------



 



provisions. Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company or its Affiliates.
     17. Voluntary Participation in the Plan. You acknowledge that your
participation in the Plan is voluntary.
     18. Extraordinary Item of Compensation. The grant of Units under the Plan
is an extraordinary item of compensation outside the scope of your employment
(and your employment contract, if any). Any grant of Units under the Plan is not
part of normal or expected compensation or salary for any purpose, including,
but not limited to, the calculation of any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments, and, in no event, should be considered
as compensation for, or relating in any way to, past services for the Company or
an Affiliate.
     19. Waiver of Entitlement to Compensation or Damages. In consideration of
the grant of the Units under this Agreement, no claim or entitlement to
compensation or damages shall arise from termination of the Units or diminution
in value of the Units or shares acquired upon vesting of the Units resulting
from termination of your employment by the Company or an Affiliate (for any
reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Affiliate from any such claim that may
arise. Notwithstanding the foregoing, if any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, you
will be deemed to have irrevocably waived your entitlement to pursue such claim.
     20. Not a Public Offering. The grant of the Units under the Plan is not
intended to be a public offering of securities in your country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filings to the local securities
authorities unless otherwise required under local law.
     21. No Advice Regarding Grant. No Employee of the Company is permitted to
advise you regarding your participation in the Plan or your acquisition or sale
of the shares of Stock subject to the Units. Investment in shares of Stock
involves a degree of risk. Before deciding whether to participate in the Plan,
you should carefully consider all risk factors relevant to the acquisition of
shares of Stock under the Plan, and you should carefully review all of the
materials related to the Stock Option and the Plan. You are hereby advised to
consult with your own personal tax, legal and financial advisors before taking
any action related to the Plan.
     22. Investment Intent. You acknowledge that the acquisition of the shares
of Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.

 



--------------------------------------------------------------------------------



 



     23. Award Subject to the Plan. The Award to be made pursuant to this
Agreement is made subject to the Plan. The terms and provisions of the Plan, as
it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
conditions of the Plan will govern and prevail. However, no amendment of the
Plan after the date hereof may adversely alter or impair the issuance of the
shares of Stock to be made pursuant to this Agreement. You hereby accept the
Units subject to all the terms and provisions of the Plan and this Agreement and
agree that all decisions under, and interpretations of, the Plan and this
Agreement by the Administrator, Committee or the Board shall be final, binding
and conclusive upon you and your heirs and legal representatives.
     24. Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Units and participation in the
Plan or future grants of Units that may be granted under the Plan, by electronic
means unless otherwise prohibited by local law. You hereby consent to receive
such documents by electronic delivery.
     25. Language. If you are resident outside of the United States, you hereby
acknowledge and agree that it is your express intent that this Agreement and any
applicable Addendum, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Units, be drawn up
in English. If you have received this Agreement and any applicable Addendum, the
Plan or any other documents related to the Units translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.
     26. Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Units shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) as are forth
in the applicable addendum to the Agreement (the “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in the
Addenda to these Agreements, the special terms and conditions for such country
will apply to you to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or to facilitate the administration of the Plan.
Any applicable Addendum shall constitute part of this Agreement.
     27. Additional Requirements. The Administrator reserves the right to impose
other requirements on the Units, any shares of Stock acquired pursuant to the
Units and your participation in the Plan to the extent the Administrator
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring you to sign any agreements or undertakings that may be necessary
to accomplish the foregoing.

 



--------------------------------------------------------------------------------



 



     28. Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principle
executive offices of the Company and to you at the address appearing in the
personnel records of the Company for you or to either party at such other
address as either party may designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
     29. Conflicts. The Units granted pursuant to this Agreement and any
applicable Addendum is subject to the Plan. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. This Agreement contains terms and provisions established by the
Committee specifically for the grant described herein. Unless the Committee has
exercised its authority under the Plan to establish specific terms of an Award,
the terms of the Plan shall govern. Subject to the limitations set forth in the
Plan, the Committee retains the right to alter or modify the Stock Units granted
pursuant to this Agreement as the Committee may determine are in the best
interests of the Company.
     30. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflict of laws principles thereof) and applicable
federal laws.
     31. Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.
     32. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.
     33. Defined Terms: The following terms, when used in this Agreement, shall
have the meanings and be subject to the provisions set forth below:
     “Disability”: Permanent and total disability as determined under the
Company’s long-term disability program for employees then in effect.
     “Retirement”: Unless the Administrator expressly provides otherwise,
cessation of employment or other service relationship with the Company and its
Affiliates if, as of the date of such cessation, (i) the Participant has
attained the age 50, (ii) the Participant has accrued at least five years of
service with the Company and its Affiliates, and (iii) the sum of the
Participant’s age and years of service as of such date equals or exceeds 62.
     “Cause”: Felony conviction of a Participant or the failure of a Participant
to contest prosecution for a felony, or a Participant’s misconduct or dishonesty
which is harmful to the business or reputation of the Company.

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE
     IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.
Number of Deferred Stock Units: ####
Vesting Schedule
20%      Month dd, yyyy
20%      Month dd, yyyy
20%      Month dd, yyyy
20%      Month dd, yyyy
20%      Month dd, yyyy

                  PARTICIPANT:    
 
           
 
  Signature        
 
     
 
<<Employee Name>>    
 
                BOSTON SCIENTIFIC CORPORATION    
 
                          J. Raymond Elliott         President and Chief
Executive Officer    

 



--------------------------------------------------------------------------------



 



BOSTON SCIENTIFIC CORPORATION
ADDENDA TO THE AWARD AGREEMENT
RELATING TO DEFERRED STOCK UNITS GRANTED
PURSUANT TO THE 2003 LONG-TERM INCENTIVE PLAN
In addition to the terms of the Plan and the Agreement, the Units are subject to
the following additional terms and conditions. All defined terms contained in
this Addendum shall have the same meaning as set forth in the Plan and the
Agreement. Pursuant to Section 24 of the Agreement, if you transfer your
residence and/or employment to another country reflected in an Addenda, the
additional terms and conditions for such country (if any) will apply to you to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the administration of the Plan.
DENMARK
Treatment of Restricted Stock Units upon Termination of Service. Notwithstanding
any provisions in the Agreement to the contrary, the treatment of the Units upon
the Participant’s termination of Service shall be governed by the Act on Stock
Options in Employment Relations.
FRANCE
Use of English Language. You acknowledge and agree that it is your express wish
that this Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Vous reconnaissez et consentez que
c’est votre souhait exprès qui cet accord, de meme que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l’anglais.
HONG KONG
IMPORTANT NOTICE/WARNING. The Agreement, the Addendum thereto for Hong Kong, and
all other materials pertaining to the Award have not been reviewed by any
regulatory authority in Hong Kong. You are hereby advised to exercise caution in
relation to the offer. If the you have any doubts about any of the contents of
the materials pertaining to the Award, you should obtain independent
professional advice.
NETHERLANDS
Waiver of Termination Rights. As a condition to the grant of the Units, you
hereby waive any and all rights to compensation or damages as a result of the
termination of employment with the Company and the Subsidiary that employs you
in the Netherlands for any reason whatsoever, insofar as those rights result or
may result from (a) the loss or diminution in value of such rights

 



--------------------------------------------------------------------------------



 



or entitlements under the Plan, or (b) your ceasing to have rights under, or
ceasing to be entitled to any awards under the Plan as a result of such
termination.
UNITED KINGDOM
1. Income Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 10 of the Agreement:
Regardless of any action the Company or the Affiliate that employs you (the
“Employer”) takes with respect to any or all income tax, primary and secondary
Class 1 National Insurance contributions, payroll tax or other tax-related
withholding attributable to or payable in connection with or pursuant to the
grant or vesting of the Award and the acquisition of Stock, or the release or
assignment of the Award for consideration, or the receipt of any other benefit
in connection with the Award (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items legally due by you is and remains
your responsibility. Furthermore, the Company and/or your Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant of the Award,
the vesting of the Award, and the issuance of Stock in settlement, the
subsequent sale of any Stock acquired and the receipt of any dividends; and
(b) do not commit to structure the terms of the grant or any aspect of the Award
to reduce or eliminate your liability for Tax-Related Items.
As a condition of the issuance of Stock upon vesting of the Award, the Company
and/or your Employer shall be entitled to withhold and you agree to pay, or make
adequate arrangements satisfactory to the Company and/or your Employer to
satisfy, all obligations of the Company and/or your Employer to account to HM
Revenue & Customs (“HMRC”) for any Tax-Related Items. In this regard, you
authorize the Company and/or your Employer to withhold all applicable
Tax-Related Items legally payable by you by withholding a sufficient number of
whole shares of Stock having a fair market value (determined in the Company’s
reasonable discretion) on the applicable withholding date equal to the minimum
amount of Tax-Related Items required to be withheld. Alternatively, or in
addition, if permissible under local law, you authorize the Company and/or your
Employer, at its discretion and pursuant to such procedures as it may specify
from time to time, to satisfy the obligations with regard to all Tax-Related
Items legally payable by you by one or a combination of the following:
(a) withholding from any wages or other cash compensation paid to you by the
Company and/or your Employer; (b) arranging for the sale of shares of Stock
otherwise deliverable to you (on your behalf and at your direction pursuant to
this authorization); or (c) withholding from the proceeds of the sale of shares
of Stock acquired upon vesting of the Award. If the obligation for Tax-Related
Items is satisfied by withholding a whole number of shares of Stock as described
herein, you will be deemed to have been issued the full number of shares subject
to the Award, notwithstanding that a number of the shares of stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of the Award.
If, by the date on which the event giving rise to the Tax-Related Items occurs
(the “Chargeable Event”), you have relocated to another country, you acknowledge
that the Company and/or your Employer may be required to withhold or account for
Tax-Related Items in more than one country.
You also agree that the Company and your Employer may determine the amount of
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right which you may have to recover
any overpayment from the relevant tax

 



--------------------------------------------------------------------------------



 



authorities. You shall pay to the Company or your Employer any amount of
Tax-Related Items that the Company or your Employer may be required to account
to HMRC with respect to the Chargeable Event that cannot be satisfied by the
means previously described. If payment or withholding is not made within 90 days
of the Chargeable Event or such other period as required under U.K. law (the
“Due Date”), you agree that the amount of any uncollected Tax-Related Items
shall (assuming you are not a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), constitute a loan owed by you to your Employer, effective on
the Due Date. You agree that the loan will bear interest at the then-current
HMRC Official Rate and it will be immediately due and repayable, and the Company
and/or your Employer may recover it at any time thereafter by any of the means
referred to above. If any of the foregoing methods of collection are not allowed
under applicable laws or if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section, the Company
may refuse to deliver the Stock acquired under the Plan.
2. Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with your Employer for any reason whatsoever and whether or not in
breach of contract, insofar as such entitlement arises or may arise from your
ceasing to have rights under or to be entitled to the Award as a result of such
termination, or from the loss or diminution in value of the Award. Upon the
grant of your Award, you shall be deemed irrevocably to have waived any such
entitlement.

 